Maxa, J.
¶57 (dissenting in part, concurring in part) — I concur with the majority on all of the issues presented except prosecutorial misconduct. I cannot agree that the prosecutor’s repeated misstatements of the law regarding the level of knowledge the State must prove to convict Darcus Allen as an accomplice - which the State admitted constituted misconduct - did not prejudice Allen. I dissent on that issue. I conclude that the misstatements were repeated so often and were so significant in the context of the trial evidence that there was a substantial likelihood that the jury’s verdict was affected. Therefore, I would reverse and remand for a new trial.
A. Prosecutorial Misconduct
¶58 A defendant has a fundamental right to a fair trial under the Sixth and Fourteenth Amendments to the United States Constitution and article I, section 22 of the Washington State Constitution. In re Pers. Restraint of Glasmann, 175 Wn.2d 696, 703, 286 P.3d 673 (2012). Prosecutorial “misconduct” - whether deliberate or inadvertent - can deprive a defendant of this constitutional right. Glasmann, 175 Wn.2d at 703-04.
¶59 To prevail on a prosecutorial misconduct claim, a defendant bears the burden of proving that the prosecutor’s *919conduct was both improper and prejudicial. Glasmann, 175 Wn.2d at 704. In analyzing prejudice the conduct is not viewed in isolation, but “in the context of the total argument, the issues in the case, the evidence, and the instructions given to the jury.” State v. Warren, 165 Wn.2d 17, 28, 195 P.3d 940 (2008). If the defendant objected at trial to the conduct, the prejudice standard is whether the conduct “resulted in prejudice that had a substantial likelihood of affecting the jury’s verdict.” State v. Emery, 174 Wn.2d 741, 760, 278 P.3d 653 (2012).7 If the defendant did not object at trial, the defendant is deemed to have waived any error unless “the prosecutor’s misconduct was so flagrant and ill intentioned that an instruction could not have cured the resulting prejudice.” Emery, 174 Wn.2d at 760-61. Significantly, when deciding whether prosecutorial misconduct requires reversal, it is immaterial whether there is sufficient evidence to justify upholding the jury’s verdict. Glasmann, 175 Wn.2d at 711.
¶60 Misconduct that is relatively minor or insignificant is not grounds for reversal. Our Supreme Court has noted that “ ‘[a] defendant is entitled to a fair trial but not a perfect one.’ ” State v. Davis, 175 Wn.2d 287, 345, 290 P.3d 43 (2012) (internal quotation marks omitted) (quoting Brown v. United States, 411 U.S. 223, 231-32, 93 S. Ct. 1515, 36 L. Ed. 2d 208 (1973)), cert. denied, 134 S. Ct. 62 (2013); see also State v. Garcia, 177 Wn. App. 769, 784, 313 P.3d 422 (2013), petition for review filed, No. 89691-7 (Wash. Dec. 20, 2013).
B. Improper Argument
¶61 The prosecutor’s misconduct in this case was misstating what level of knowledge the State was required to prove to convict Allen as an accomplice. Under the Washington accomplice liability statute, a person is an accomplice to a crime only if he or she has actual, subjective *920knowledge that his or her conduct will promote or facilitate the commission of the charged crime. RCW 9A.08.020(3)(a), .010(l)(b); see State v. Roberts, 142 Wn.2d 471, 511, 14 P.3d 713 (2000); In re Pers. Restraint of Sarausad, 109 Wn. App. 824, 838 & n.6, 39 P.3d 308 (2001). If the defendant has information that would lead a reasonable person to have such knowledge, the jury is allowed but is not required to infer that the defendant had actual, subjective knowledge. State v. Shipp, 93 Wn.2d 510, 516, 610 P.2d 1322 (1980); Sarausad, 109 Wn. App. at 838 n.6. The trial court instructed the jury on this concept. But comparing the defendant to an ordinary person creates only an inference, and the jury still must find that the defendant acted with actual, subjective knowledge. Shipp, 93 Wn.2d at 517 (stating that even if the jury finds that an ordinary person would have had knowledge under the circumstances, the jury must still be allowed to conclude that the defendant was less attentive or intelligent than the ordinary person).
¶62 At the beginning of his closing argument, the prosecutor properly stated the law regarding actual knowledge - that if a reasonable person would have known, the jury was permitted but not required to find that Allen acted with knowledge. However, throughout the remainder of closing argument he argued both directly and indirectly that a jury could convict Allen if it found either that he knew or that he should have known that Maurice Clemmons would murder the officers. Instead of arguing that the jury could infer Allen’s knowledge from what a reasonable person would know, the prosecutor argued that if a reasonable person would have known and Allen should have known, then Allen was an accomplice.
If a person had information and a reasonable person would have known, then he knew. Because it’s really hard to get direct evidence of somebody’s knowledge, right?
Report of Proceedings (RP) at 3545.
*921[WJhat a jury should do is look at all the facts and all the circumstances surrounding it and say, well, what would a reasonable person know.
And if a reasonable person would have known that Maurice Clemmons was going to go in there and kill those cops, then his getaway driver knew that, too.
RP at 3545 (emphasis added).
And under the law, even if he doesn’t actually know, if a reasonable person would have known, he should have known, he’s guilty.
So you’re an accomplice if you help another person commit a crime and you know or should have known that your actions are going to help. And Mr. Allen is an accomplice because he helped Maurice Clemmons commit these murders, and he knew or should have known that his actions were going to help these murders happen.
RP at 3546 (emphasis added).
So the question becomes - and really, the question in the case is did he know or should he have known. Did he know or would a reasonable person have known? Well, did he know? Should he have known?
RP at 3548-49 (emphasis added).
Information that would lead a reasonable person in the same situation to believe. He knew. And he should have known.
RP at 3566 (emphasis added).
¶63 The PowerPoint slides that accompanied the prosecutor’s argument were just as significant. The jury repeatedly was shown slides stating that Allen was an accomplice if he knew or should have known. The most egregious were two sequential slides entitled “Should Have Known,” which listed several words potentially descriptive of Allen’s mental state, the last two of which were “Know” and “Should Have Known.” Ex. 351, at 5-6. All the words were crossed out - including “Know” - except for “Should Have Known.” Ex. 351, at 5. The message was clear. The jury did not have *922to find that Allen actually knew Clemmons would murder the officers, only that he should have known.
¶64 The same argument was repeated in the rebuttal argument by a different prosecutor, along with additional PowerPoint slides.
This is the knowledge instruction. What did he know, what should he have known. . . .
... Should have known there were police inside the Forza— Should have known those police . . . were going to be killed by Clemmons. . . .
... He should have known that Clemmons was going to carry out this plan.
RP at 3614-15. Four slides were titled “Defendant Should Have Known,” none of which indicated that the jury had to find actual knowledge. Ex. 354, at 3-4.
¶65 Allen argues that the prosecutor intentionally attempted to mislead the jury. I do not necessarily agree. A closing argument is not the same as a written brief, where the author can carefully craft legal statements and ensure they are correct. During closing a prosecutor is on his or her feet arguing in the “heat of the moment,” and as a result some misstatements may occur. Although the slide presentation - prepared in advance of closing argument - included multiple references to a “should have known” standard, those slides would not have been improper if the prosecutor had carefully explained the correct legal standard when discussing them. The prosecutor here simply may have gone astray while making an honest attempt to state the law regarding accomplice liability. However, for purposes of a prosecutorial misconduct claim whether the statement is intentional or inadvertent is immaterial to determining whether the statement was improper. Cf. State v. Ish, 170 Wn.2d 189, 195 n.6, 241 P.3d 389 (2010) (refusing to draw fine lines between error and misconduct). My dissent here is not based on a finding that the prosecutor engaged in deliberate misconduct.
*923¶66 The State correctly acknowledged on appeal that the prosecutors’ arguments were improper. Therefore the only issue is whether those arguments prejudiced Allen.
C. Prejudice
¶67 Allen objected twice to the “should have known” arguments on the basis that they were incorrect statements of the law, once during closing and once during rebuttal. RP at 3545-46, 3614. The trial court overruled both objections, stating, “It’s argument.” RP at 3546, 3614. As a result, the prejudice standard is whether the improper arguments had a substantial likelihood of affecting the jury’s verdict. Emery, 174 Wn.2d at 760.
1. Factors Showing Prejudice
¶68 Several factors, considered together, compel the conclusion that the improper arguments prejudiced Allen’s constitutional right to a fair trial. First, and most important, the misconduct was not an isolated incident. The arguments were made repeatedly and persistently, in both closing argument and rebuttal argument. The prosecutor told the jury several times that it could convict Allen if he should have known that Clemmons would murder the officers. The court in Glasmann acknowledged that misconduct can be so pervasive that prejudice cannot be avoided, even with a curative instruction. “ ‘[T]he cumulative effect of repetitive prejudicial prosecutorial misconduct may be so flagrant that no instruction or series of instructions can erase their combined prejudicial effect.’ ” Glasmann, 175 Wn.2d at 707 (alteration in original) (quoting State v. Walker, 164 Wn. App. 724, 737, 265 P.3d 191 (2011), adhered to on remand, noted at 173 Wn. App. 1027, review denied, 177 Wn.2d 1026 (2013)).
¶69 Second, the improper arguments were accompanied by slides that repeated the arguments in visual form. The court in Glasmann emphasized that visual images can be especially prejudicial when used during closing argument:
*924Highly prejudicial images may sway a jury in ways that words cannot. Such imagery, then, may be very difficult to overcome with an instruction. Prejudicial imagery may become all the more problematic when displayed in the closing arguments of a trial, when the jury members may be particularly aware of, and susceptible to, the arguments being presented.
175 Wn.2d at 707-08 (citations omitted).
¶70 Third, the improper arguments involved an incorrect statement of the law of accomplice liability. “The prosecuting attorney misstating the law of the case to the jury is a serious irregularity having the grave potential to mislead the jury.” State v. Davenport, 100 Wn.2d 757, 763, 675 P.2d 1213 (1984); see also Walker, 164 Wn. App. at 736. In Warren the prosecutor repeatedly misstated the burden of proof and made misleading statements about the presumption of innocence. 165 Wn.2d at 23, 25. Fortunately, in that case after the third misstatement the trial court interrupted and gave a lengthy curative instruction. Warren, 165 Wn.2d at 24. On appeal, our Supreme Court stated that it would have found prejudice but for the curative instruction. “Had the trial [court] not intervened to give an appropriate and effective curative instruction, we would not hesitate to conclude that such a remarkable misstatement of the law by a prosecutor constitutes reversible error.” Warren, 165 Wn.2d at 28.
¶71 Fourth, the State’s “should have known” argument was the focus of the entire case. The State produced no direct evidence that Allen actually knew that Clemmons was going to murder the officers. The State did argue that circumstantial evidence showed that Allen had actual knowledge, but its primary argument was that Allen was guilty because he should have known the murders would occur. Because the “should have known” issue was so critical, it is more likely that a misstatement regarding the law would affect the verdict.
¶72 Finally, the jury’s question about accomplice liability demonstrated that at least one member of the jury consid*925ered the improper arguments. The question read, “If someone ‘should have known’ does that make them an accomplice?” Clerk’s Papers (CP) at 2014. This question shows that the prosecutor’s misstatements made an impact because the “should have known” language was not used in the instructions and, therefore, must have come from closing argument.
2. Majority Arguments against Prejudice
¶73 The majority makes four arguments in support of its conclusion that the improper arguments did not prejudice Allen. Majority at 907-09. First, the majority states that the trial court properly instructed the jury that the law is contained in the instructions and not in arguments of counsel. Majority at 908-09. However, as the court noted in Glasmann, the jury may be more susceptible to prejudicial conduct during closing argument. 175 Wn.2d at 709-10. Further, we have emphasized that “[i]f a self-serving comment at the start of a closing argument could save the prosecutor from repeated, intentional, improper comments, there would be no disincentive to committing prosecutorial misconduct.” Walker, 164 Wn. App. at 739 n.8.
¶74 Second, the majority points out that the State initially stated the law correctly and did argue that Allen had actual knowledge as well as that he should have known. Majority at 908-09. However, correctly stating the law once hardly can compensate for misstating the law multiple other times. And making a legitimate argument that Allen had actual knowledge is immaterial because the State improperly argued in the alternative that the jury could convict based on actual knowledge or based on a finding that Allen should have known.
¶75 Third, the majority notes that Allen countered the State’s argument in his closing by telling the jury to “read th[e] instructions” and that Allen “needed to know.” RP at 3604; majority at 909. However, it is difficult to conclude that Allen’s attempt to counter the prosecutor’s improper *926arguments would have neutralized any impact on the jury given the pervasive nature of the misstatements.
¶76 Fourth, the majority states that the trial court “redirected the jury to the instructions, which properly stated the law, in response to its question regarding ‘should have known.’ ” Majority at 909. However, the trial court did not specifically direct the jury to the correct instruction. The trial court merely wrote, “Please refer to the court’s instructions.” CP at 2012. Further, the knowledge instruction does not reference the phrase “should have known” that the State repeated so often. As a result, it is naive to assume that the jury figured out the correct law on its own in the face of the State’s relentless misstatements.
3. Curative Instruction
¶77 The majority also notes that Allen could have requested specific curative instruction and that a clear instruction could have eliminated any possible confusion and cured any potential prejudice. Majority at 909. However, when the defendant objects to improper conduct, whether an instruction could have cured the prejudice is not the standard. The test for prejudice is whether the conduct resulted in prejudice that had a substantial likelihood of affecting the jury’s verdict. Emery, 174 Wn.2d at 760. The availability of a curative instruction is relevant only when the defendant fails to object. Emery, 174 Wn.2d at 760-61. Further, there is no indication that the trial court would have given a curative instruction here even if requested. The trial court summarily rejected Allen’s objections to the “should have known” arguments, and the trial court apparently believed that the prosecutor’s arguments were proper.
¶78 In any event, I conclude that an appropriate instruction may not have cured the prejudice here. The improper statement of the law was repeated so often that it became a theme of the State’s case. Additionally, the State’s misstatement of the law was on a crucial issue given the evidence presented at trial. And the prosecutor’s arguments likely *927succeeded in affecting the jury, causing it to consider finding that Allen was an accomplice because he should have known Clemmons would murder the officers. As our Supreme Court noted in Glasmann, repetitive prejudicial prosecutorial misconduct may be so flagrant that no instruction can eliminate the potential prejudice. 175 Wn.2d at 707. Under the circumstances of this case, even a detailed instruction may not have eliminated the possibility that the improper arguments would affect the verdict.
D. Conclusion
¶79 The murders of officers Griswold, Renninger, Owens, and Richards profoundly impacted the people in Pierce County and across the state. I fully understand and support the public’s interest in prosecuting, convicting, and punishing everyone who knowingly assisted Clemmons. However, despite the horrifying nature of this crime, the quest for a conviction cannot and should not trump a defendant’s constitutional right to a fair trial.
¶80 Further, the courts have a constitutional obligation to intervene when a prosecutor’s improper conduct creates a significant risk of prejudice to the defendant. Only if we are willing to reverse cases involving significant prosecutorial misconduct will we “give substance to our message that ‘prejudicial prosecutorial tactics will not be permitted,’ and our warning that prosecutors must avoid improper, prejudicial means of obtaining convictions will not be empty words.” Glasmann, 175 Wn.2d at 712-13 (quoting State v. Charlton, 90 Wn.2d 657, 665, 585 P.2d 142 (1978)).
¶81 I would reverse and remand this case for a new trial. The jury must be allowed to evaluate the evidence of Allen’s actual knowledge, including consideration of an inference of actual knowledge based on what an ordinary person would know, without being misled by improper “should have known” arguments. It may be that a jury once again would convict Allen as an accomplice after considering all the *928evidence and proper arguments. But that conviction would be the result of a fair trial.
Review granted at 180 Wn.2d 1008 (2014).

 I agree with the majority that the constitutional harmless error standard is inapplicable here. Emery, 174 Wn.2d at 756-57; majority at 906-07.